 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JEFF HULBERT, ET AL.,
Plaintiffs,
vs. :CIVIL ACTION NO.:
GLR18-CV-461
SERGEANT BRIAN POPE, ET AL.,

Defendants.

 

August 23, 2019

Deposition of

JEFF HULBERT,
a Plaintiff, called for examination by counsel for
the Defendants, pursuant to Notice, at the Department
of General Services, 300 West Preston Street, Room 608,
Baltimore, Maryland 21201, commencing at 9:30 a.m.,
there being present on behalf of the respective

parties:

 

HUNT REPORTING COMPANY

Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)

 

 

1-800-950-DEPO (3376) Exhibit A

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

33

hours notice. That also occurs. Not everything is
structured.

Q Now, you referred to your group as a loose
confederation; is that correct?

A Yes.

Q Tell me the name of your group, or does your
group have a name?

A The Patriot Picket.

Q And when you say loose confederation, what do
you mean by that?

A We don't have any - we're not signed up as a
registered with anyone. We are a - best I could

describe it, it would be a club without a clubhouse.

Q And does Patriot - so Patriot Picket -
A Yes.

Q Or The Patriot Picket --

A The Patriot Picket.

Q - doesn't have any formal organization; is

that accurate to say?

A That would be accurate.

Q And who makes up The Patriot Picket?

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

34

A The Patriot Picket is populated by folks who
have read about us on online forums, where they can
read a call to show up to demonstrate. And so over the
years we have a kind of a core group of people who do
it, and then we have others who show up. So our
demonstrations can go from a half dozen people to
almost 400 people.

Q And do you have a membership list; does The
Patriot Picket have a membership list?

A No. We don't ask for membership - to keep a
membership list because we think people would like to
contribute their time, and doesn't necessarily want to
be on a list. They would like to respond to a public
call for action. That's what we do. We - we're kind
of an open source. We make calls to demonstrate. And
if you're with us on this idea, then you're welcome to
join us. We give the time, place, and we say often we
have the signs available, messaging ready. If you -
and we often print pictures of our signs, sometimes in
advance. And we say if you would like to join us, we

welcome you to do that.

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

35

Q So there's no qualification to be a member of

The Patriot Picket?

A I would say people self qualify.

Q Now, looking at the list of highlighted

demonstrations in exhibit 1, in answer to interrogatory

16, which if any of those highlighted demonstrations

were conducted by or with The Patriot Picket group?

A I would say all of them. We are the core

that has - that creates the time, place, location,

guidance, instruction, where to park, how long we'll be

there. And a lot of the emanates from me, as the

founder of the group.

Q Now, this lawsuit that you filed concerns a

couple of events, one of which occurred - a series of

events, some of the events occurred on February 5,

2018, and some occurred on February 6, 2018; is that

accurate?

A Yes.

Q Now, I want to first concentrate on the
events of February 5, 2018. If you could draw your

attention to that date. Was February 5, 2018, a day in

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

36

which you and The Patriot Picket conduced a man up

demonstration in Annapolis?

A That's my recollection.

QO And was the demonstration conducted on the

sidewalk adjacent to Lawyer's Mall, at the intersection

that you previously described?

A Yes. It would have in common with all our

demonstrations as occurring on a public sidewalk.

Q And what time did you arrive at the

demonstration site, on February 5?

A I don't recall the exact time. But it would

be in the area I believe between five and six o'clock.

Q And what were your plans for that evening of

demonstrations?

A We brought our messaging. We invited people

to join us. And we had a crew of about eight people

with signs, and we were going to message whoever was

going to be in front of us.

Q And what do your demonstrations for Man up

Monday usually consist of?

A IT don't understand the question.

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

37

Q Well, what do you do as The Patriot Picket

during a Man up Monday demonstration?

A We demonstrate for constitutional principles.

Our belief is that government needs to follow

constitutional principles, and we are very active in

that.

Q And let me say that I'm not asking you to

describe the subject of your demonstration at this

point.

A Uh-huh.

Q I'm more interested in the pragmatic details

of how your group conducts a demonstration. You said

earlier that you would have signs ready; is that right?

A Yes.

Q So having that further explanation, can you

tell me what your demonstrations on Man up Monday

usually consist of?

A People arrive, choose a sign with a message

that comports with a message that they would like to

have politicians or the voters see, take a position on

the public sidewalk. They hear from me as the leader

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

38

of the group that we're on a public sidewalk, but we
have to be very careful to not impede anyone's ability
to walk on the sidewalk. And by that I mean be careful
with conversations. Our signs are poster size, so I
tell everybody the most important issue for us to be on
the public sidewalk is to do it in away that gets
messages to the voter, but is unobtrusive in terms of
proceeding on the sidewalk.

Q What - do you designate an area for your
group in which they are to remain within during the
demonstration?

A The area designates itself. The area that we
stand on has a sidewalk that's been expanded to about
15 to 18 feet in width. Farther down on one side and
farther on the other side the sidewalk goes to what you
might call a normal width that comports with Americans
with Disabilities Act. But the public sidewalk in
front of the curb there on College Avenue is very wide,
and it gives us a lot of latitude, it gives us great
confidence that we're not impeding the public.

Q Well, you said that that area of sidewalk has

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

been expanded. On February 5, 2018 --

A I don't - I'm not sure it's been expanded. I

Say we have found a public sidewalk with a lot of

space.
Q If I could remember --
A Yes.
Q You've got to wait for me to finish my

question even though you know where I'm going.

A Yes,

Q Let me ask a similar question again. On

February 5, 2018, did you designate a specific area on

the sidewalk where your group was to limit their

demonstration?
A Yes.
Q And what did you describe to your group as

that area on the sidewalk?

A The sidewalk adjacent to the curb at College

Avenue, facing Bladen Avenue.

Q Was there any other sidewalk area or other

area that you directed your picketers to walk to or to

cover with your demonstration?

39

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

40

A I tell the folks if they would like to stroll

to use the public sidewalk, as long as they don't

impede, they can take their message a little farther

out if they want. But we like the area where Bladen

Avenue meets College Avenue because we believe we're

seen by the most people and the most legislators.

Q And that intersection is where most

legislators and most people are going to be in

Annapolis between six p.m. and nine p.m. on Mondays,

right?

A I don't know about Annapolis. I think the

intersection near the mall is a busier intersection for

pure numbers of people.

Q But for your purposes, sir?

A For our purposes to be in front of

legislators and voters, we think that's the best place

to be.
Q Aside from carrying signs --
A Yes.
Q - what other activities does The Patriot

Picket conduct during Man up Monday demonstrations?

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

41

A It's not unusual for people to sometimes ask
us questions. We've had legislators come by and stop
and write down the bill numbers of the bills that we're
messaging about, saying - in one case the chairman of
the Judiciary Committee in the House said I need to
take a look at thise bills. Because what we do is
supply messaging and we supply the bill numbers for
anybody who can - sometimes people take pictures.
Legislators will take pictures of them. And I believe
one reason for that is they want to have a record what
the message is and what the bill number is. So we're a
full service messaging agency.

Q Do you, as The Patriot Picket, use any
bullhorn or sound magnification devices during your
demonstrations?

A Tt's happened a couple of times. The primary
time was the week after my brother and I were arrested.
We had a very large group come. And I had a bullhorn
to help direct traffic, actually. One of my jobs on
the night that we had a demonstration marking our

arrest was for me to use a bullhorn to ask people to

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

42

hold up at the crosswalk so we could let traffic
through. Because we knew we had a lot of people there,
and we were trying to be helpful. Police direct
traffic, but we were also trying to be helpful. And I
use a bullhorn. Generally we don't need to use a
bullhorn. Our issue iS our signs bring the message. We
make them so they can be read from across the street.

Q On February 5, 2018, during your
demonstration, did you use any bullhorn or sound
magnification devices?

A Not that I recall.

Q Did you have any other activity that you
conducted aside from people holding signs and walking

in different areas on the sidewalk and across the

streets?
A We had conversations with legislators. That
was no different than - February 5 was not different

than any other day. We have conversations, we answer
questions, sometimes we verbally urge legislators to
please take a look at this bill. SO we message and we

converse.

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

88

A Yes. I complained about the cuffs. I was
wearing at least two winter coats, because it was a
February night. I told him the cuffs were
uncomfortable because I had a hard time having my hands
pulled behind my back because of the number of layers
of clothing I had on.

Q So the handcuffs went over your clothing; is
that what you're saying?

A Well, the reason they're uncomfortable is
they had to pull my arms back together behind my back
with two large winter coats on, which made the ability
to try to get my wrists together very difficult. But
they forced my hand into handcuffs that were not
articulating handcuffs. I mean, something to know that
they are articulating handcuffs, these were hinged
handcuffs. And I told him I was in pain. He said
you're just going to have to deal with it.

Q Did you say anything else to Sergeant Pope
other than that, at the scene arrest?

A No.

Q Did you say anything else to any other police

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

89

officer at the scene of the arrest?

A I don't recall talking to the police

officers. I made declarations when I was in handcuffs.

I saw somebody videotaping and I made the declaration

as, I don't know why I've been arrested. I'm

demonstrating peacefully on a public sidewalk. So I

don't know why this has happening. Something - some

words to that respect.

Q So that you were directing to the public at

large. You weren't directing that to a particular

officer; is that correct?

A No. I didn't speak to the officers. I was -

IT didn't want to resist or give them any idea that I

was upset with them in any way. So I didn't have any

conversations with them. Any declarations I made were

for bystanders and to people who were videotaping. I

could see them videotaping because I saw the lights on

their video phones.

Q Well, you mentioned earlier that your brother

was taking a videotape?

A Yes,

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

90

Q A recording?
A Yes.
Q And that that still exists. And you

mentioned, aside from that, still photographs which
have been uploaded to a website?

A Yes.

Q Now you're mentioning that there is an
alternative or an additional recording going on at the
time of your arrest?

A Yeah. We later learned it was news media.
There was a - Bryan Sears of I believe the "Maryland
Reporter" saw the commotion because there were eight
police cars, about eight, six to eight police cars with
their lights engaged, no sirens, but lights engaged,
basically clogging the intersection where it appeared a
mass arrest was underway. I understand from his
reporting that he saw the commotion and started his
video camera, I believe at the point where I was
already in handcuffs.

Q Have you ever seen that recording?

A I saw it at commensurate with the time it

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

91

happened.
Q Explain that to me?
A T saw it when - when he recorded it and put

it online, I watched it. And I saw my declaration that
I didn't understand why I was being arrested when I was
on a public sidewalk.

Q And what website would that be found in?

A You'd have to look it up. His name is Bryan
Sears, BRYAN, Sears, aS in Sears and Roebuck.

MR. MCCARTHY: would that be The Daily
Record?

THE WITNESS: I believe so. But at this
point the media tends to run together a little bit. But
it's Bryan Sears took that video.

BY MR. FREDRICKSON:

Q And after the arrest you were tranported to
Annapolis City Police Precinct; is that correct?

A IT didn't know where they were taking me. But
that's where I now understand I ended up.

Q And do you recall how long that transport

took between Lawyer's Mall area and the Annapolis City

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

92

Police Precinct?

A It seemed to take forever because I was in

pain. I had my handcuffs cuffed behind me. And I

complained again that I was in pain. And I don't

recall - I now know the distance to where I was taken.

I knew where I was basically after I was released. And

that was about, I would say a mile or two, I don't

know, a mile-and-a-half, two miles from where I was

arrested.

Q And what happened at the Annapolis City

Police Precinct?

A We were sat on a metal bench. And they took

the one handcuff off me and they locked me to the metal

bench.

Q And when you saw we, you mean you and your

brother, Kevin?

A My brother, Kevin, was sitting next to me. He

was transported in a different vehicle, but we boh

eventually were brought to the same area.

Q And do you know why you were handcuffed to

the bench?

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

93

A No.

Q Did you have any communication or interaction

with Sergeant Pope at the Annapolis City Police

Precinct?
A Don't recall any.
Q Do you know if your brother had any

interaction or communication with Sergeant Pope at the

Annapolis City Police Precinct?

A Not that I recall.

Q Do you recall anything that Sergeant Pope

communicated to you while you were in the Annapolis

City Police Precinct?

A He asked for my personal information to fill

out a citation.

Q And were you eventually given a citation by

Sergeant Pope?

A Yes.

Q And were you released immediately thereafter?
A We were there probably an hour.

Q Yes. But as far as the timing of your

release, were you released immediately after you

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

94

received the citations from Sergeant Pope?

A My recollection is we received our citations,

and then we had to wait a few minutes for somebody to

walk us upstairs. And my recollection, we had top go

up a flight of stairs to a public lobby.

Q And when were your handcuffs removed when you

were at the Annapolis City Police Precinct building?

A Not until just before my citation was handed

to me.

Q So when you walked upstairs you didn't have

handcuffs on?

A No.

Q Did Sergeant Pope cause you to be injured

during your arrest on February 5, 2018?

A Yes.
Q And what injuries did you sustain?
A IT sustained wrist abrasions and muscle cramps

as a function of having my arms forcefully pulled

behind my back and put into handcuffs that did not

allow any movement, despite the fact that I asked for

some relief. Because I told them, I'm wearing two

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

95

winter coats, and you've cuffed my hands behind my
back. My wrists don't really meet, except you forced
them together to handcuff me. And could I get some
relief? And I was never accommodated in any way.

Q Did you seek any medical treatment for those
injuries?

A No.

Q Have you ever discussed those injuries with
any health care provider?

A Not that I recall.

Q Did any other police officer cause you any
injury during your arrest of February 5, 2018?

A There was another - the officer --

MR. HANSEL: Let me just clarify. You're
asking about physical injury, obviously, not mental
pain and suffering?

MR. FREDRICKSON: Any injury.

MR. HANSEL: So to both, so physical or
mental pains? Okay.

THE WITNESS: Well, the second officer, I

asked him would he - my recollection, would you remove

 

HUNT REPORTING COMPANY
Court Reporting and Litigation Support
Serving Maryland, Washington, and Virginia
410-766-HUNT (4868)
1-800-950-DEPO (3376)

 
